Citation Nr: 0206968	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  97-29 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to October 12, 
1995, for assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to January 25, 
1994, for establishment of service connection for PTSD.  

3.  Whether there was clear and unmistakable error in the 
April 1980 rating decision that denied entitlement to service 
connection for a nervous disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
North Little Rock, Arkansas, which denied the benefits 
sought.  The veteran's file was transferred to the Winston-
Salem, North Carolina VA Regional Office in September 1998 
pursuant to the veteran's request.  

In December 2000, the Board remanded the case to the RO in 
order to clarify the veteran's hearing request.  By a signed 
statement dated in November 2001, the veteran indicated that 
he wished to withdraw his request for a personal hearing.  
While on remand, the veteran's claims folder was transferred 
from the Winston-Salem VA Regional Office back to the Little 
Rock VA Regional Office.  That Regional Office then 
transferred the veteran's claims folder to the Louisville, 
Kentucky VA Regional Office (RO) in October 2001 as the 
record indicates that the veteran now resides in Kentucky.  
The case has been returned to the Board by the Louisville 
VARO.  


REMAND

In March 1995, the veteran claimed, in substance, that the VA 
Regional Office in Little Rock committed clear and 
unmistakable error in an April 1980 rating decision that 
denied service connection for a claimed nervous disorder.  He 
essentially asserts that he should be awarded earlier 
effective dates both for the award of service connection and 
an increased evaluation on the basis of CUE in that decision.  
He argues that he should have been diagnosed as having PTSD 
at the time.  The veteran's CUE claim was denied by the 
Little Rock VA Regional Office by letter dated in October 
1995 on the grounds that he had not satisfied the elements 
necessary to establish a claim of CUE.  The veteran was also 
informed of his appellate rights in that October 1995 letter.  
Thereafter, also in October 1995, the veteran's 
representative at that time submitted a timely notice of 
disagreement to the VA Regional Office's formal denial of his 
CUE claim asserting that the April 1980 decision was clearly 
and unmistakably erroneous because it failed to recognize and 
adjudicate PTSD which as examiner at that time had mentioned 
was superimposed on the veteran's personality disorder.  The 
veteran requested that a statement of the case (SOC) be 
issued.

To date, it does not appear that the RO has had an 
opportunity to issue an SOC addressing the issue of whether 
the April 1980 rating decision contained CUE.  Accordingly, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), such issue must be remanded back to 
the RO for issuance of an SOC.  Since the veteran must be 
provided an opportunity to complete his appeal with respect 
to this issue, and inasmuch as it is inextricably intertwined 
with the remaining earlier effective date issues before the 
Board on appeal, the Board will defer decision on the 
remaining two issues until this matter is properly developed.  
The remaining matters are not now ripe for adjudication as 
they may be directly affected by the CUE claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

The RO is requested to issue a statement 
of the case as to the issue of whether 
there was CUE in the April 1980 rating 
decision in failing to recognize and 
adjudicate service connection for PTSD.  
The veteran and his representative, if 
any, should be clearly advised of the 
need to file a substantive appeal if the 
veteran wishes to pursue an appeal of 
that issue.  

The purpose of this REMAND is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon, supra.  The Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


 



